Title: To Thomas Jefferson from Tench Coxe, 19 July 1791
From: Coxe, Tench
To: Jefferson, Thomas



July 19th. 1791

Mr. Coxe has the honor to make his acknowledgements to Mr. Jefferson for Sir John St. Clair’s pamphlet—the last nine lines of which are as free from reason and as full of passion as anything in Lord Sheffield. The little publication relative to Scotland is curious, and in parts interesting even to the United States. Mr. Coxe begs leave to add a few facts relative to the dutch commercial regulations, the first page of which is from an eminent Dutch Merchant, here, the remainder from the same work that contained the account of the Dutch fisheries included in Mr. C’s notes of Novemr. last.
